DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 11 February 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2, 10 and 18 recite “wherein the single fin pull-up p-type doped field effect transistor has an effective channel width greater than the single fin pass-gate and pull-down n-type doped field effect transistors” (emphasis added). The specification fails to disclose wherein the p-type pull-up transistor has an effective channel width greater than the n-type pass-gate transistor and greater than the n-type pull-down transistor. The specification specifically discloses wherein the p-type pull-up transistor has an effective channel width less than the n-type pass-gate transistor and less than the n-type pull-down transistor. It is suggested that “greater” be replaced with --less-- in the claims to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doornbos et al. (US 2019/0088649) (hereinafter, “Doornbos”).
Re: independent claims 1, 9 and 16, Doornbos discloses in fig. 30 a memory array comprising: at least one six transistor static random-access memory (6T-SRAM) comprising a single fin pass-gate n-type doped field effect transistor (PG1), a single fin pull-down n-type doped field effect transistor (PD1), and a single fin pull-up p-type doped field effect transistor (PU1).

Re: claims 2, 10 and 17-18, Doornbos discloses the device of claims 1, 9 and 16, wherein the single fin pull-up p-type doped field effect transistor has an effective channel width less (or “different” as recited in claim 17) than the single fin pass-gate and pull-down n-type doped field effect transistors (PD1 and PG1 have taller FinFETs, i.e. greater effective channel width, than PU1, [0108]-[0111]). 

Re: claims 3, 11 and 19, Doornbos discloses the device of claims 1, 9 and 16, wherein the single fin pull-up p-type doped field effect transistor has an active fin height less (or “different” as recited in claim 19) than the single fin pass-gate and pull-down n-type doped field effect transistors (PD1 and PG1 have taller FinFETs, i.e. greater active fin height, than PU1, [0108]-[0111]). 

Re: claims 4, 12 and 20, Doornbos discloses the device of claims 1, 9 and 16, wherein the single fin pull-up p-type doped field effect transistor has an active area less (or “different” as recited in claim 20) than the single fin pass-gate and pull-down n-type doped field effect transistors (PD1 and PG1 have taller FinFETs, i.e. greater active area, than PU1, [0108]-[0111]). 

Re: claims 5 and 13, Doornbos discloses the device of claims 1 and 9, wherein the at least one 6T-SRAM cell has an effective channel width ratio for the pull-up and pull-down transistors that is less than 1:1 (PD1 and PG1 have taller FinFETs, i.e. greater effective channel width, than PU1, [0108]-[0111]. Therefore, the effective channel width ratio of PU1 and PD1 is less than 1:1.). 

Re: claims 6 and 14, Doornbos discloses the device of claims 1 and 9, wherein the at least one 6T-SRAM cell has an effective channel width ratio for the pull-up and pass-gate transistors that is less than 1:1 (PD1 and PG1 have taller FinFETs, i.e. greater effective channel width, than PU1, [0108]-[0111] Therefore, the effective channel width ratio of PU1 and PG1 is less than 1:1.). 

Re: claims 7 and 15, Doornbos discloses the device of claims 1 and 9, wherein the single fin pull-up p-type doped field effect transistor has an effective channel width less than each of the single fin pass-gate and pull-down n-type doped field effect transistors (PD1 and PG1 have taller FinFETs, i.e. greater effective channel width, than PU1, [0108]-[0111]), and wherein the single fin pass-gate and pull-down n-type doped field effect transistors have equal effective channel widths (figs. 29B and 30, PG1 and PD1 are formed by FinFETs of the same height [0111]).

Re: claim 8, Doornbos discloses the device of claim 1, wherein the at least one 6T-SRAM cell comprises a silicon substrate [0041].

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/6/2022